[Cite as State v. Strong, 2013-Ohio-5189.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO,                                  :      OPINION

                 Plaintiff-Appellee,            :
                                                       CASE NO. 2013-A-0003
        - vs -                                  :

TIFFANY E. STRONG,                              :

                 Defendant-Appellant.           :


Criminal Appeal from the Ashtabula Court of Common Pleas, Case No. 12 CR 245.

Judgment: Affirmed.


Thomas L. Sartini, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047-1092 (For Plaintiff-Appellee).

Michael A. Heller and Christina Brueck, The Brueck Law Firm, 333 Babbitt Road, #301,
Euclid, OH 44123 (For Defendant-Appellant).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Tiffany B. Strong, appeals her conviction for one count of

conspiracy to commit illegal assembly or possession of chemicals for the manufacture

of drugs. Appellant argues her guilty plea was involuntary due to ineffective assistance

of counsel. For the reasons that follow, we affirm.

        {¶2}     While appellant provides a lengthy statement of facts, she does not

reference the record in support of these facts, in violation of App.R. 16(A)(6). Moreover,
these facts are not in the record, and therefore cannot be considered on appeal. The

only facts of record are contained in the sentencing transcript in which the trial court

stated that on April 18, 2012, appellant’s co-defendants, Matthew Rufo and Michelle

Stetz, were stopped by police in a vehicle shortly after leaving Mr. Rufo’s residence.

Mr. Rufo gave police consent to search his house, which they did, and appellant, who

was in the house, was subsequently indicted.

       {¶3}   On June 28, 2012, appellant was charged in a two-count indictment with

conspiracy to commit illegal assembly or possession of chemicals for the manufacture

of drugs, in violation of R.C. 2923.01(A)(4) and R.C. 2925.041(A)(C)(1), a felony of the

fourth degree, and one count of conspiracy to commit illegal manufacture of drugs, in

violation of R.C. 2923.01(A)(3) and R.C. 2925.04(A)(C)(3)(a), a felony of the third

degree.

       {¶4}   The state and appellant entered a plea bargain whereby, in exchange for

appellant’s guilty plea to conspiracy to commit illegal assembly or possession of

chemicals for the manufacture of drugs, the fourth-degree felony, the state would move

to dismiss the third-degree felony and recommend that the court impose community

control.

       {¶5}   On September 17, 2012, the trial court conducted a guilty plea hearing at

which appellant entered a guilty plea to the fourth-degree felony. The trial court found

that appellant’s guilty plea was knowingly, voluntarily, and intelligently made; accepted

her guilty plea; found her guilty of the fourth-degree felony; and dismissed the third-

degree felony.




                                           2
       {¶6}   On December 17, 2012, the court held a sentencing hearing. Although

appellant had three prior convictions for theft, OVI, and drug abuse, based on the

state’s recommendation, the court sentenced her to two years of community control.

       {¶7}   Appellant appeals her conviction, asserting the following for her sole

assignment of error:

       {¶8}   “Appellant received ineffective assistance of counsel in violation of her

rights under the Sixth and Fourteenth Amendments to the United States Constitution

and Article 1, Section 10 of the Constitution of the State of Ohio.”

       {¶9}   Appellant argues she received ineffective assistance of counsel because:

(1) her attorney allegedly did not inform her that her co-defendants filed motions to

suppress that were pending when she pled guilty; (2) he allegedly allowed her to plead

guilty before her co-defendants’ motions to suppress were heard; and (3) he allegedly

failed to advise her that her case was defensible.

       {¶10} The standard of review for ineffective assistance of counsel was stated by

the United States Supreme Court in Strickland v. Washington, 466 U.S. 668, 687

(1984), and has been repeatedly followed by this court. State v. McKinney, 11th Dist.

Trumbull No. 2007-T-0004, 2008-Ohio-3256, ¶187.

       {¶11} In order to support a claim of ineffective assistance of counsel, the

defendant must satisfy a two-prong test. First, he must show that counsel’s performance

was deficient. Strickland, supra. This requires a showing that counsel made errors so

serious that counsel was not functioning as the counsel guaranteed the defendant by

the Sixth Amendment. Id. A properly licensed attorney is presumed to be competent.

Id. at 688. In order to rebut this presumption, the defendant must show the actions of




                                             3
counsel did not fall within a range of reasonable assistance. Id. at 689. The Court in

Strickland stated, “[t]here are countless ways to provide effective assistance in any

given case. * * *” Id. at 689. Therefore, “[j]udicial scrutiny of counsel’s performance must

be highly deferential. * * *” Id. “A fair assessment of attorney performance requires that

every effort be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Id. In addition, “[b]ecause of the difficulties inherent

in making the evaluation, a court must indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance * * *.” Id.

       {¶12} Second, the defendant must show the deficient performance prejudiced

the defense. In order to satisfy this prong, “[t]he defendant must show that there is a

reasonable probability that, but for counsel’s * * * errors, the result of the [trial] would

have been different.” Id. at 694. In the context of a guilty plea, the defendant must

demonstrate that there is a reasonable probability that, but for his counsel’s errors, he

would not have pled guilty and instead would have insisted on going to trial. Hill v.

Lockhart, 474 U.S. 52, 58-59 (1985); State v. Curd, 11th Dist. Lake No. 2003-L-030,

2004-Ohio-7222, ¶110.

       {¶13} Further, this court has held that “a criminal defendant’s constitutional right

to effective assistance of counsel does not require an attorney to file a motion to

suppress in every case.” State v. Belknap, 11th Dist. Portage No. 2002-P-0021, 2004-

Ohio-5636, ¶19, citing State v. Madrigal, 87 Ohio St.3d 378, 389 (2000). Instead,

“where there exists reasonable grounds for filing a motion to suppress, counsel’s failure




                                             4
to file the motion may constitute ineffective assistance and warrant reversal.” State v.

Payton, 119 Ohio App.3d 694, 704 (11th Dist.1997).

       {¶14} To show that counsel was ineffective for not filing a motion to suppress,

the defendant must point to instances in the record proving that there was a reasonable

probability that, but for the failure to file the motion, the result of the proceeding would

have been different. State v. Lott, 11th Dist. Ashtabula No. 96-A-0011, 1997 Ohio App.

LEXIS 5860, *10 (Dec. 26, 1997).

       {¶15} Appellant argues that, due to her attorney’s ineffective assistance, her

guilty plea was not knowingly entered. We disagree for three reasons.

       {¶16} First, although appellant argues her attorney’s ineffective assistance

resulted in her entering a plea that was not voluntary, none of the grounds of her

counsel’s alleged ineffectiveness relate to whether her plea was voluntary. “A guilty

plea represents a break in the chain of events that preceded it in the criminal process.

Thus, a defendant who admits his guilt waives the right to challenge the propriety of any

action taken by the court or counsel prior to that point in the proceedings unless it

affected the knowing and voluntary nature of the plea.” State v. DelManzo, 11th Dist.

Lake No. 2009-L-167, 2010-Ohio-3555, ¶35, citing State v. Madeline, 11th Dist.

Trumbull No. 2000-T-0156, 2002 Ohio App. LEXIS 1348, *10-*11 (Mar. 22, 2002). “This

waiver applies to a claim of ineffective assistance of counsel, unless the alleged

conduct caused the plea not to be knowing and voluntary.” Id., citing Madeline, supra, at

*11.

       {¶17} “Generally, a guilty plea is deemed to have been entered knowingly and

voluntarily if the record demonstrates that the trial court advised a defendant of (1) the




                                             5
nature of the charge and the maximum penalty involved, (2) the effect of entering a plea

to the charge, and (3) that the defendant will be waiving certain constitutional rights by

entering his plea.” Madeline at *11. The record shows the trial court complied with each

of these requirements, and appellant’s guilty plea was therefore voluntary.

       {¶18} As noted above, appellant’s claim of ineffective assistance is based on her

attorney’s alleged failure to tell her that her co-defendants had filed motions to

suppress; that he allegedly allowed her to plead guilty before the court ruled on their

motions; and that he allegedly failed to advise her that her case was defensible.

However, appellant has failed to explain, and we do not discern, how any of these

alleged deficiencies relate to whether she understood her trial rights and voluntarily

waived them.

       {¶19} Further, there are many reasons a criminal defendant may choose to enter

a guilty plea, including the certainty of a plea bargain and/or the expectation of a

favorable sentence. State v. Gotel, 11th Dist. Lake No. 2006-L-015, 2007-Ohio-888,

¶20. Appellant clearly received a benefit from the dismissal of the third-degree felony,

the more serious offense, and the prosecutor’s agreement to recommend that the court

impose community control rather than a prison sentence. This benefit was substantial,

given the likelihood of a prison sentence due to appellant’s prior criminal record.

       {¶20} In view of the foregoing, we agree with the trial court’s finding that

appellant’s guilty plea was knowingly, intelligently, and voluntarily entered.

       {¶21} Second, there is no evidence in the record that appellant’s guilty plea was

induced by counsel’s ineffective assistance. It is well settled that a claim that a guilty

plea was induced by ineffective assistance of counsel must be supported by evidence




                                             6
where the record of the guilty plea shows it was voluntary. State v. Malesky, 8th Dist.

Cuyahoga No. 61290, 1992 Ohio App. LEXIS 4378, *5 (Aug. 27, 1992); State v. Kapper,

5 Ohio St.3d 36, 38 (1983). In Malesky, the Eighth District held:

      {¶22} A naked allegation by a defendant of a guilty plea inducement, is

             insufficient to support a claim of ineffective assistance of counsel,

             and would not be upheld on appeal unless it is supported by

             affidavits or other supporting materials, substantial enough to rebut

             the record which shows that his plea was voluntary. Id. at *5.

      {¶23} In Kapper, the Supreme Court stated:

      {¶24} “[A]n allegation of a coerced guilty plea involves actions over which

             the State has no control. Therefore, the defendant must bear the

             initial burden of submitting affidavits or other supporting materials to

             indicate that he is entitled to relief. Defendant’s own self-serving

             declarations or affidavits alleging a coerced guilty plea are

             insufficient to rebut the record on review which shows that his plea

             was voluntary. A letter or affidavit from the court, prosecutors or

             defense counsel alleging a defect in the plea process may be

             sufficient to rebut the record on review and require an evidentiary

             hearing.” Id. at 38, quoting the state’s brief with approval.

      {¶25} In State v. Wyley, 8th Dist. Cuyahoga No. 66163, 1994 Ohio App. LEXIS

4708 (Oct. 20, 1994), the defendant argued his guilty plea was involuntary due to

ineffective assistance of counsel in that he pled guilty on his counsel’s advice after

being falsely told by counsel that his motions to suppress had been overruled. The court




                                            7
affirmed the conviction, finding that the defendant’s allegations were not supported by

affidavit or other materials substantial enough to rebut the record which showed his plea

was voluntary.

       {¶26} Here, the record demonstrates that appellant’s guilty plea was voluntary.

The record shows that appellant was 26 years old at the time of her plea and that she

was not under the influence of drugs or alcohol. The trial court explained the nature of

the charge to which she was pleading guilty. The court advised her of the potential

maximum sentence. The court also explained the effect of her guilty plea. The court

explained to her the various trial rights. The trial court also explained that appellant had

the right to file a motion to suppress to challenge any search and seizure conducted in

this case. The court explained that by pleading guilty, she would be waiving these

rights. Appellant said she was entering her guilty plea “of [her] own free will.” She said

that no one had made any threats or promises or exerted any pressure on her to enter

her plea. Appellant said she had no complaints about how her attorney handled her

case and that she had had enough time to talk to him before entering her plea.

Appellant said she was “satisfied with [her] attorney’s advice, counsel and competence.”

       {¶27} Appellant’s ineffectiveness argument is based on her attorney’s alleged

failure to advise her that her co-defendants had filed motions to suppress and that her

case was defensible. However, there are no affidavits or other evidentiary materials

supporting appellant’s allegations substantial enough to rebut the record which shows

appellant’s guilty plea was voluntary.




                                             8
       {¶28} Because there is nothing in the record to demonstrate what was or was

not explained to appellant concerning her co-defendants’ motions to suppress, we

cannot conclude that counsel’s advice or lack thereof was deficient.

       {¶29} Third, appellant cannot meet the second requirement of the Strickland

test, i.e., prejudice, because she said she understood the terms of the plea and was

satisfied with the representation of her counsel. In Gotel, supra, this court held that a

defendant cannot meet the second prong of the Strickland test where he admits he

understood the terms of the plea bargain and was satisfied with the representation of

his counsel. Id. at ¶22.

       {¶30} In addition, appellant failed to demonstrate there is a reasonable

probability that she would not have pled guilty and would instead have insisted on a trial

if her attorney had advised her that her co-defendants had filed motions to suppress

and that her case was defensible. Curd, supra.

       {¶31} Further, the failure to suppress evidence has no prejudicial impact upon a

conviction based on a guilty plea “because the conviction does not result from the

unsuppressed evidence, but from the defendant’s admission, by his plea, of the facts

alleged in the [indictment].    Thus, a failure to suppress evidence resulting from a

deficiency in trial counsel’s legal representation will not satisfy the prejudice prong of * *

* Strickland v. Washington, supra.” See State v. Fitzgerald, 2nd Dist. Greene No. 2001-

CA-124, 2002-Ohio-3914, ¶44.        This court followed the Second District’s holding in

Fitzgerald in State v. Bregitzer, 11th Dist. Portage No. 2012-P-0033, 2012-Ohio-5586,

¶17.




                                              9
      {¶32} We therefore cannot conclude that appellant was prejudiced by any

alleged deficient conduct on the part of her counsel.

      {¶33} For the reasons stated in this opinion, the assignment of error is not well-

taken. It is the judgment and order of this Court that the judgment of the Ashtabula

County Court of Common Pleas is affirmed.



TIMOTHY P. CANNON, P.J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                           10